MEMORANDUM BY THE COURT.
The plaintiffs in this case had a contract with the Government whereby they agreed to move from a ship channel certain material, which was specifically set forth and described in the specifications attached to the petition. The defendants, over the protests of the plaintiffs, required them to excavate and remove material which was not included in the contract. The defendants insisted, in the face of incon*125trovertible evidence, that the material which they required the plaintiffs to excavate and remove was the material described in the specifications, and stated to the plaintiffs that if they did not remove it they would be declared defaulting contractors; that the work would be taken from them, and would be done and charged to them, and paid for from the retained percentages due the plaintiffs for work already performed, and that if these percentages were not enough to pay for the work, the plaintiffs and their bondsmen would be proceeded against. Under these circumstances the plaintiffs excavated and removed the material, which the evidence in this case plainly shows was not the material described and specified in the contract and specifications. We think the right of the plaintiffs to recover the price for the work done by them is indisputable.
Judgment for plaintiffs in the sum of $111,585.97, under Finding YII, and the sum of $7,718.30, under Finding VIII, aggregating the sum of $119,304.27.